IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              November 20, 2008
                               No. 08-60131
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

VILMA GOMEZ-AGUILAR

                                          Petitioner

v.

MICHAEL B. MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A94 796 170


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Vilma Sarai Gomez-Aguilar (Gomez) has petitioned for review of the
decision of the Board of Immigration Appeals (BIA) dismissing her appeal from
the immigration judge’s in absentia order of removal. Because Gomez has not
briefed the question whether the BIA erred in determining that it did not have
jurisdiction over her appeal, the petition is DENIED. See Calderon-Ontiveros
v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.